13 N.Y.3d 851 (2009)
891 N.Y.S.2d 686
VERIZON NEW YORK, INC., Appellant,
v.
PAUL J. GARVIN, Respondent, et al., Defendant. (And Another Action.)
No. 211 SSM 45
Court of Appeals of New York.
Decided November 24, 2009.
*852 Cosgrove Law Firm, Buffalo (Timothy J. Flynn of counsel), for appellant.
Barth Sullivan Behr, Buffalo (Pierre A. Vincent of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Defendant landowner was entitled to summary judgment dismissing the complaint of plaintiff Verizon New York, Inc. for property damages arising from a fire that originated on defendant's premises. Defendant came forward with evidence that, less than a year before the fire, he installed smoke detectors that were inspected and deemed operable by a municipal inspector, contradicting plaintiff's claim that he negligently failed to install or maintain smoke detectors. In response, plaintiff did not raise a triable issue of fact by submitting proof in admissible form that the smoke detectors did not work on the day of the fire or that, prior to the incident, defendant had actual or constructive notice that they were not operable.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.